Title: To James Madison from Peter Kuhn Jr., 11 September 1805 (Abstract)
From: Kuhn, Peter Jr.
To: Madison, James


          § From Peter Kuhn Jr. 11 September 1805, Genoa. “I have the Honour to transmit you herewith Copy of my last under date 2d Inst original Via Bordeaux.
          “I take the earliest occasion Sir to inform you that General Massena who takes the Chief Command of all the Armies of Italy, passed through Milan on the 8th Inst. and arrived the same day at Brescia where he stoped. The two regiments under Orders since the 1st. departed from hence on the 7th. Inst.”
        